DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/29/2022 for application number 17/073,348. 
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (Pub. No. 2015/0193858).

In reference to claim 1, Reed discloses a computer-implemented method (para. 0007) of completing an online checkout process in a network environment including a user computing device (user devices 151a-d, fig. 1, para. 0043), a merchant computing device (catalog server 110 and shop server 102, fig. 1, para. 0040-42), and an application computing device (transaction server 112, para. 0042), the method comprising: receiving first order information, by the application computing device, from the user computing device in response to a single user input that requests completion of the online checkout process (user browses catalog, and presses “order,” and in response, the order is completed, para. 0050-51, 0073-84), wherein the first order information is selected from information provided to the user computing device by the merchant computing device (ordered item info comes from catalog, para. 0040-46); determining, by the application computing device, whether the first order information is being modified at the user computing device (determination made if user wants to modify order when user selects icon, para. 0085-89, para. 0056-57); in response to receiving second order information, replacing the first order information with the second order information before sending any order information associated with the online checkout process to the merchant computing device by the application computing device; and completing the online checkout process, by the application computing device, with the merchant computing device using the second order information (original order is replaced by modified order and the transaction is updated, para. 0085-89, para. 0056-57).
In reference to claim 2, Reed discloses the computer-implemented method of claim 1, further comprising, in response to receiving the first order information, causing the user computing device to present an order confirmation indicator and a change order interface that is configured to receive a user input (responsive to completing the order, order confirmation is displayed including selectable icons for changing the order, para. 0050-53, 0085-89, figs. 14-21).
In reference to claim 3, Reed discloses the computer-implemented method of claim 2, wherein determining that the first order information is being modified at the user computing device comprises receiving a user input via the change order interface (determination made if user wants to modify order when user selects icon in the order changing interface, figs. 14-21, para. 0085-89, para. 0056-57).
In reference to claim 4, Reed discloses the computer-implemented method of claim 3, wherein the change order interface includes at least one of an input interface for initiating changing the first order information and a field associated with at least a portion of the first order information (interface includes inputs to initiate changes, para. 0050-53, 0085-89, figs. 14-21).
In reference to claim 5, Reed discloses the computer-implemented method of claim 1, further comprising receiving the first order information via a web browser running on the user computing device (user access system through browser, para. 0124, 0076-78).
In reference to claim 6, Reed discloses the computer-implemented method of claim 1, wherein the change order interface comprises one of a window or an icon presented via a web browser running on the user computing device (interface is window, see figs. 14-21, and is in browser, para. 0124, 0076-78).
In reference to claim 7, Reed discloses the computer-implemented method of claim 1, wherein the order confirmation indicator comprises one of a window or an icon presented via a web browser running on the user computing device (interface is window, see figs. 14-21, and is in browser, para. 0124, 0076-78, 0053).
In reference to claim 8, Reed discloses the computer-implemented method of claim 1, wherein completing the online checkout process with the merchant computing device comprises determining a payment method from a plurality of eligible payment methods (one of a plurality of payment methods can be used for a transaction based on, for example, user’s preferences, para. 0047).
In reference to claim 11, Reed discloses the computer-implemented method of claim 1, wherein determining whether the first order information is being modified at the user computing device comprises determining whether the first order information is being modified during a predetermined time interval (determination made if modification happens within preset time, para. 0077-80).
In reference to claim 12, Reed discloses the computer-implemented method of claim 11, further comprising pausing completion of the online checkout process for the predetermined time interval after receiving the first order information and before completing the online checkout process with the merchant computing device (the order is paused for the preset time before forwarding the order to the shop, para. 0056).
In reference to claim 13, Reed discloses the computer-implemented method of claim 1, wherein receiving the second order information for the online checkout process comprises: causing a confirmation page to be presented by the user computing device; and receiving the second order information via the confirmation page (on the order confirmation page, the user can change the order, figs. 14-21, para. 0085-89, para. 0056-57).
In reference to claim 14, Reed discloses the computer-implemented method of claim 9, wherein the online checkout process with the merchant computing device comprises the merchant computing device charging a user associated with the user computing device based on the payment information associated with the payment method (user of device is charged using stored payment information, 0047-49, ).
In reference to claim 15, Reed discloses the computer-implemented method of claim 11, further comprising, causing a countdown timer to be presented by the user device that indicates a remaining portion of the predetermined time interval (remaining time is displayed, see 2036 in fig. 14, para. 0085).
In reference to claim 18, Reed discloses the computer-implemented method of claim 13, wherein logic associated with the confirmation page is configured to cause the second order information to be received by the application computing device (order changes are received, para. 0085-89, para. 0056-57).

In reference to claim 19, Reed discloses a non-transitory computer-readable storage medium (para. 0006) that includes a set of instructions which, in response to execution by a processor of an application computing device, cause the processor to perform a method for completing an online checkout process in a network environment including a user computing device (user devices 151a-d, fig. 1, para. 0043), a merchant computing device (catalog server 110 and shop server 102, fig. 1, para. 0040-42), and an application computing device (transaction server 112, para. 0042), the method comprising: receiving first order information, by the application computing device, from the user computing device in response to a single user input that requests completion of the online checkout process (user browses catalog, and presses “order,” and in response, the order is completed, para. 0050-51, 0073-84), wherein the first order information is selected from information provided to the user computing device by the merchant computing device (ordered item info comes from catalog, para. 0040-46); determining, by the application computing device, whether the first order information is being modified at the user computing device (determination made if user wants to modify order when user selects icon, para. 0085-89, para. 0056-57); in response to receiving second order information, replacing the first order information with the second order information before sending any order information associated with the online checkout process to the merchant computing device by the application computing device; and completing the online checkout process, by the application computing device, with the merchant computing device using the second order information (original order is replaced by modified order and the transaction is updated, para. 0085-89, para. 0056-57).
In reference to claim 20, Reed discloses the non-transitory computer-readable storage medium of claim 19, wherein completing the online checkout process with the merchant computing device comprises determining a payment method from a plurality of eligible payment methods (one of a plurality of payment methods can be used for a transaction based on, for example, user’s preferences, para. 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (Pub. No. 2015/0193858) as applied to claim 1 above, and in further view of Baker et al. (Pat. No. 8,606,720).

In reference to claim 9, Reed does not explicitly teach the computer-implemented method of claim 8, further comprising providing payment information associated with the payment method to the merchant computing device.
Baker teaches the computer-implemented method of claim 8, further comprising providing payment information associated with the payment method to the merchant computing device (merchant server 110 is provided payment information, see fig. 2, steps 215 and 220, described in detail in col. 7, line 13 to col. 10, line 10 and figs. 5-6).
It would have been obvious to one of ordinary skill in art, having the teachings of Reed and Baker before the earliest effective filing date, to modify the payment as disclosed by Reed to include the merchant payment info as taught by Baker.
One of ordinary skill in the art would have been motivated to modify the payment of Reed to include the merchant payment info of Baker because it provides a better way of making payments on a mobile device (Baker, col. 1, lines 23-61).
In reference to claim 10, Reed does not explicitly teach the computer-implemented method of claim 8, further comprising, prior to receiving the first order information from the user computing device, storing a first portion of the payment information with the user computing device and storing a second portion of the payment information with the application computing device.
Baker teaches the computer-implemented method of claim 8, further comprising, prior to receiving the first order information from the user computing device, storing a first portion of the payment information with the user computing device and storing a second portion of the payment information with the application computing device (some payment info is stored on wallet server, but encrypted CVV is stored on client device, col. 6, line 11 – col. 7, line 17).
It would have been obvious to one of ordinary skill in art, having the teachings of Reed and Baker before the earliest effective filing date, to modify the payment as disclosed by Reed to include the client payment info as taught by Baker.
One of ordinary skill in the art would have been motivated to modify the payment of Reed to include the client payment info of Baker because it allows a CVV code to be stored for payments, which is not allowed to be stored on a third-party server (Baker, col. 1, lines 23-61).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (Pub. No. 2015/0193858) as applied to claim 13 above, and in further view of Rauh (Pub. No. 2014/0279496).

In reference to claim 16, Reed does not explicitly teach the computer-implemented method of claim 13, further comprising, in response to receiving the second order information, resetting a predetermined time interval in which completion of the online checkout process is paused.
Rauh teaches the computer-implemented method of claim 13, further comprising, in response to receiving the second order information, resetting a predetermined time interval in which completion of the online checkout process is paused (order timer is reset when an edit is made to the order, para. 0041-44).
It would have been obvious to one of ordinary skill in art, having the teachings of Reed and Rauh before the earliest effective filing date, to modify the countdown as disclosed by Reed to include the reset as taught by Rauh.
One of ordinary skill in the art would have been motivated to modify the countdown of Reed to include the reset of Rauh because it would provide the user with more time to reconsider the order with the changed price / details (Rauh, para. 0044).
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (Pub. No. 2015/0193858) as applied to claim 13 above, and in further view of Thakur et al. (Pub. No. 2009/0099939).

In reference to claim 17, Reed does not explicitly teach the computer-implemented method of claim 13, further comprising, prior to causing the confirmation page to be presented by the user computing device, synchronizing a first time that is associated with a web browser that presents the confirmation page to a second time that is associated with the application computing device.
Thakur teaches the computer-implemented method of claim 13, further comprising, prior to causing the confirmation page to be presented by the user computing device, synchronizing a first time that is associated with a web browser that presents the confirmation page to a second time that is associated with the application computing device (client displayed countdown time is synchronized with server, para. 0022-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Reed and Thakur before the earliest effective filing date, to modify the countdown as disclosed by Reed to include the synchronization info as taught by Baker.
One of ordinary skill in the art would have been motivated to modify the countdown of Reed to include the synchronization of Thakur because ensures accurate countdown clocks (Thakur, para. 0003-05).

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Applicant argues that Reed does not disclose, “replacing the first order information with the second order information before sending any order information associated with the online checkout process to the merchant computing device by the application computing device,” by citing paragraph 79 of Reed. First, as noted in the rejection, the catalog server 110 and shop server 102 of Reed correspond to the “merchant computing device.” Paragraph 79 does not disclose that either the catalog server 110 or shop server 102 receiving order information before the order information is updated. In fact, paragraphs 79-80 state that orders are held for a time period before sending the order information to fulfilment to allow users to make changes to the order, to avoid the issue of trying to make changes when the order has already been charged or started to be fulfilled. In other words, orders are held for a period of time by the transaction server (which corresponds to the application computing device), so orders are not sent to fulfilment (which corresponds to the merchant computing device) before the user has made changes to the order.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174